Exhibit 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with Amendment No. 1 to the Annual Report of Biglari Holdings Inc. (the “Company”) on Form 10-K/A for the transition period from September 25, 2014 to December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned certifies, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Sardar Biglari Sardar Biglari Chairman and Chief Executive Officer April 30, 2015 /s/ Bruce Lewis Bruce Lewis Controller April 30, 2015
